DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 11/30/2021. Claims 1-20 has been examined and are pending.


Response to Amendment
The amendment filed on 11/30/2011 cancelled no claims.  No claim was previously cancelled. No new claims are added. Claims 1-3, 8-12, 14-16 have been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s amendments and arguments filed on 11/30/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-20 under 35U.S.C.101.  






Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory. Applicant further argues technical improvement              has been made.   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not 

Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 8, Steps 1-4 of, 
receiving… data for an item; 
generating… data for a recommended candidate item for the data of the received item, based on the image data similarity between a candidate item corresponding to the recommended candidate item data and the data of the received item;
generating…. feature data of the recommended candidate item data and the data of the received item, the feature data comprising one or more similarities between the data of the received item and data corresponding to a respective recommended candidate item; and 
generating…. ranked recommended candidate item data based on the generated feature data and at least one weight determined for candidate test item data, the candidate test item data comprising data corresponding to the recommended candidate item data.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 8, steps 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive item data, can observe/generate candidate item data/feature information based on image similarity information, can observe/generate ranking data.             

Further, Step 1, of (“receiving data for an item”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting/obtaining data.  

Independent claim 8, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites an additional element “a processor”.  Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind or by paper and pen.   One can compare the image similarity between the received item and a recommended item, and  create/generate data (feature, weights…)  for the recommended item based on image similarity.   There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to receive/transmit/send data over internet.  

It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 8 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/retrieving data, transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 8 (step 2B):  The additional element reciting “by a processor” to actually perform the steps besides receiving/generating/sending/transmitting data, and there are no additional elements to add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.

This component (see Specification [0066-0068, 0074]), are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0066-0068, 0074] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0066-0068, 0074], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 9-14, are merely add further details of the abstract steps/elements recited in claim 8 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-14 are also non-statutory subject matter.

Independent claim 1 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system/apparatus claim 1 and product claim 15 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 8.  

Further, the components (i.e. a processor, a memory, a system/an apparatus, a computer readable storage medium) described in independent claims 1 and 15, add nothing of substance to the underlying abstract idea.  Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/transmit/send/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

Dependent claims 2-7, and 16-20, are merely add further details of the abstract steps/elements recited in claim 1 and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-7 and 16-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant further argues technical improvement has been made.
The Examiner respectfully disagrees.

Applicant has not identified any technical improvement here that is attributable to the claimed invention. The specific rules/requirements (e.g. generate data for a recommended item…based on image data similarity between a candidate item corresponding to the recommended candidate item data and the data of the received item”) are abstract ideas.  Applicant tried to apply rules to implement abstract ideas. Therefore, even though these rules are specific rules, they are alone or in combination as a whole are not directed to improvements in computer technology or improvements in computer related technology.

What Applicant is referring to ”generate data for a recommended item…based on image data similarity between a candidate item corresponding to the recommended candidate item data and the data of the received item”, are abstract ideas.  One can compare the image similarity between the received item and a recommended item, and create/generate data (feature, weights…)  for the recommended item based on image similarity.   Additionally, it is specified at a high level of generality, without recite any particular configuration/specific/structure how the system controls/automates the determining/detecting/measuring of image similarity decision changing the way of the system’s capability/capacity and ability to generate data for a recommended item.   One can compare the image similarity between the received item and a recommended item, and create/generate data (feature, weights…)  for the recommended item based on image similarity. 
                
Applicant simply implements the abstract ideas and thus is the solution of abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more.

Although presenting external/recommended content that are relevant and will be of interest to a user may improve a business process of audience expansion, it achieves neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Thus, the argument that the instant application has made technical improvement and/or improve the computer functioning is unpersuasive.  

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.





Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 8, 15 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Melikian reference is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Melikian’s teachings to support the rejection moots Applicant's argument with respect to the claims. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claims 2-7, 9-14, and 16-20, dependent from independent claim 1, 8, and 15 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-20 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 8, Steps 1-4 of, 
receiving… data for an item; 
generating… data for a recommended candidate item for the data of the received item, based on the image data similarity between a candidate item corresponding to the recommended candidate item data and the data of the received item;
generating…. feature data of the recommended candidate item data and the data of the received item, the feature data comprising one or more similarities between the data of the received item and data corresponding to a respective recommended candidate item; and 
generating…. ranked recommended candidate item data based on the generated feature data and at least one weight determined for candidate test item data, the candidate test item data comprising data corresponding to the recommended candidate item data.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 8, steps 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive item data, can observe/generate candidate item data/feature information based on image similarity information, can observe/generate ranking data.             

Further, Step 1, of (“receiving data for an item”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting/obtaining data.  

Independent claim 8, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites an additional element “a processor”.  Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind or by paper and pen.   One can compare the image similarity between the received item and a recommended item, and  create/generate data (feature, weights…)  for the recommended item based on image similarity.   There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to receive/transmit/send data over internet.  

It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 8 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/retrieving data, transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 8 (step 2B):  The additional element reciting “by a processor” to actually perform the steps besides receiving/generating/sending/transmitting data, and there are no additional elements to add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.

This component (see Specification [0066-0068, 0074]), are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0066-0068, 0074] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0066-0068, 0074], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 9-14, are merely add further details of the abstract steps/elements recited in claim 8 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-14 are also non-statutory subject matter.

Independent claim 1 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system/apparatus claim 1 and product claim 15 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 8.  

Further, the components (i.e. a processor, a memory, a system/an apparatus, a computer readable storage medium) described in independent claims 1 and 15, add nothing of substance to the underlying abstract idea.  Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/transmit/send/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

Dependent claims 2-7, and 16-20, are merely add further details of the abstract steps/elements recited in claim 1 and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-7 and 16-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dicker et al. (hereinafter, Dicker, US 2010/0191582), in view of Melikian et al. (hereinafter, Melikian, US 2011/0082728).

As per claim 1, 8, 15, Dicker discloses a system, a method, and a computer program product, comprising:
a memory ([0170]) having instructions stored thereon, and 
a processor ([0170]) configured to read the instructions to:
a non-transitory computer readable medium (Melikian teaches [0093]) having program instructions stored thereon, the program instructions executable by one or more processors, the program instructions comprising:
generate ranked recommended candidate item data based on the generated feature data and at least one weight determined for candidate test item data, the candidate test item data comprising data corresponding to the recommended candidate item data (Fig. 5, item, 182, 184, 188, 190, 194, [0051, For example, in one embodiment described below, if the item of known interest was previously rated by the user (such as through use of the BookMatcher service), the rating is used to weight the corresponding similar items list.  Similarly, the similar items list for a book that was purchased in the last week may be weighted more heavily than the similar items list for a book that was purchased four months ago, 0147-0152, 0162, In step 288, the resulting list is sorted from highest-to-lowest score…. Finally, in step 294, the top M (e.g., 5) items of the list are returned as recommendations.  The recommendations are preferably presented to the user on the same Web page (not shown) as the shopping cart contents.  An important characteristic of this process is that the recommended products tend to be products that are similar to more than one of the products in the shopping cart (since the CI values of like items are combined).  Thus, if the items in the shopping cart share some common theme or characteristic, the items recommended to the user will tend to have this same theme or characteristic]).


However, Dicker does not explicitly disclose, 
receive data for an item; 
generate data for a recommended candidate item for the data of the received item, based on image data similarity between a candidate item corresponding to the recommended candidate item data and the data of the received item;
generate feature data of the recommended candidate item data and the data of the received item, the feature data comprising one or more similarities between the data of the received item and data corresponding to a respective recommended candidate item; and 

Melikian teaches ([0091, Instead, the consumer can Snap a picture of the Surface of the product that typically faces the consumer to see if any relevant offers associated with the produce are available. Recognition software housed in the server that is in communication with the mobile device over a wireless network can operate to recognize the image delivered to it from the consumer…]). 
Melikian further teaches image data similarity (Fig. 20, [0088, Learned image 450a represents a house brand, which can be found on a number of different consumer packaged goods that are offered by a manufacturer. Learned image 450b represents a larger portion of a front Surface of a consumer packaged good and includes the house brand along with another marking, e.g. the marking “classic' which in this instance refers to a style of potato chips. Learned image 450c represents yet a larger portion of a front surface (nearly the entire front surface of the consumer packaged good is depicted by learned image 450c) of a consumer packaged good and includes the house brand, the “classic' marking and other indicia which differentiates this image from learned images 450a and 450b. Learned image 450d represents an entire portion of a front surface of a consumer packaged good and includes the house brand, however, learned image 450d represents “barbeque” style chips]).

Melikian further teaches generating feature data for a recommended item based on image data similarity (Fig. 20, [0011, An icon (image patch) from an image of an object is extracted from each of these unique points. The size of the icon corresponds to the scale of the unique point. And the angle of the icon is the angle of the unique point……Comparing an icon for similarity may also include color information, 0082, comparing the target image to a plurality of learned images. The purpose of comparing the target image to a plurality of learned images is to determine whether the target image, which is an image of a consumer packaged good that is of interest to a consumer (e.g. an image of a product for which the consumer desires a coupon), matches an images, which are stored in a memory, or database 444, that is in communication with the server 408 to deliver an appropriate electronic coupon to the consumer, 0089, Since each of the learned images 450a, 450b, 450c and 450d includes the same house brand in the respective image, each of these images can be classified within the species 470a. Subspecies 470b and 470c can be classified within species 470a. Subspecies 470b can be used to classify learned images 450b and 450c, since each of these images includes the marking "classic' along with the house brand. Subspecies 470c can be used to classify learned image 450d since this learned image includes the house brand; however, subspecies 470d is distinct from subspecies 470b, since the images in subspecies 470b include the marking “classic' while the image in subspecies 470c includes the marking "barbeque’ and not the marking "classic.”. Subspecies images 450b can depict a type of product manufactured by the manufacturer of the house brand depicted in image 450a. For example, learned image 450b depicts a type of potato chips, more particularly “classic' potato chips, but is not limited to size while image 450c also depicts “classic' style potato chips, but may limited to the size of the bag of potato chips (due to the other markings found on the learned image 450c), 0090, determining whether the target image matches a species or Subspecies. Where the target image generated by the mobile device 402 (FIG.16) only captures the house brand (e.g. an image similar to learned image 450a), the target image can be found to match a species image, e.g. the species image 450a depicted
in FIG. 20]). 

Additionally, Melikian further teaches ([0090 In this instance, at 482, a plurality of coupons can be delivered to mobile device 402, e.g. a coupon for “classic' style potato chips and/or a coupon for “barbeque” style potato chips. Alternatively, if it is determined, at 480, that the target image generated by the mobile device 402 matches a species image, e.g. species image 450c or 450d, then at 484 an electronic coupon associated with a single product, e.g. "classic' style potato chips or “barbeque” style potato chips can be delivered to the mobile device 402]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dicker’s method by including image data similarity, as disclosed by Melikian.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of the selected content features to generate recommendation of candidate content items to the user.


As per claim 2, 9, Dicker further discloses, wherein the item is a cold start item ([0194, related items lists can be displayed for a wider selection of products--including products 
for which little or no sales data exists]) and 

However, Dicker does not explicitly disclose, 
the processor is configured to read instructions to generate, based on the image data similarity between the candidate item and the received cold start item, the recommended candidate item data of the received cold start item.

While Dicker discloses a cold start item, Melikian further teaches image data similarity for any item (Fig. 12, item 202, 210, Fig. 13, item 260, Fig. 20, [0088, Learned image 450a represents a house brand, which can be found on a number of different consumer packaged goods that are offered by a manufacturer. Learned image 450b represents a larger portion of a front Surface of a consumer packaged good and includes the house brand along with another marking, e.g. the marking “classic' which in this instance refers to a style of potato chips. Learned image 450c represents yet a larger portion of a front surface (nearly the entire front surface of the consumer packaged good is depicted by learned image 450c) of a consumer packaged good and includes the house brand, the “classic' marking and other indicia which differentiates this image from learned images 450a and 450b. Learned image 450d represents an entire portion of a front surface of a consumer packaged good and includes the house brand, however, learned image 450d represents “barbeque” style chips]).

Melikian further teaches generating data for a recommended item based on image data similarity (Fig. 20, [0011, An icon (image patch) from an image of an object is extracted from each of these unique points. The size of the icon corresponds to the scale of the unique point. And the angle of the icon is the angle of the unique point……Comparing an icon for similarity may also include color information, 0082, comparing the target image to a plurality of learned images. The purpose of comparing the target image to a plurality of learned images is to determine whether the target image, which is an image of a consumer packaged good that is of interest to a consumer (e.g. an image of a product for which the consumer desires a coupon), matches an images, which are stored in a memory, or database 444, that is in communication with the server 408 to deliver an appropriate electronic coupon to the consumer, 0089, Since each of the learned images 450a, 450b, 450c and 450d includes the same house brand in the respective image, each of these images can be classified within the species 470a. Subspecies 470b and 470c can be classified within species 470a. Subspecies 470b can be used to classify learned images 450b and 450c, since each of these images includes the marking "classic' along with the house brand. Subspecies 470c can be used to classify learned image 450d since this learned image includes the house brand; however, subspecies 470d is distinct from subspecies 470b, since the images in subspecies 470b include the marking “classic' while the image in subspecies 470c includes the marking "barbeque’ and not the marking "classic.”. Subspecies images 450b can depict a type of product manufactured by the manufacturer of the house brand depicted in image 450a. For example, learned image 450b depicts a type of potato chips, more particularly “classic' potato chips, but is not limited to size while image 450c also depicts “classic' style potato chips, but may limited to the size of the bag of potato chips (due to the other markings found on the learned image 450c), 0090, determining whether the target image matches a species or Subspecies. Where the target image generated by the mobile device 402 (FIG.16) only captures the house brand (e.g. an image similar to learned image 450a), the target image can be found to match a species image, e.g. the species image 450a depicted
in FIG. 20]). 

Additionally, Melikian further teaches ([0090 In this instance, at 482, a plurality of coupons can be delivered to mobile device 402, e.g. a coupon for “classic' style potato chips and/or a coupon for “barbeque” style potato chips. Alternatively, if it is determined, at 480, that the target image generated by the mobile device 402 matches a species image, e.g. species image 450c or 450d, then at 484 an electronic coupon associated with a single product, e.g. "classic' style potato chips or “barbeque” style potato chips can be delivered to the mobile device 402]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dicker’s method by including image data similarity, as disclosed by Melikian.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of the selected content features to generate recommendation of candidate content items to the user.



As per claim 3, 10, 16, Dicker further discloses,
wherein the processor is further configured to generate the recommended candidate items based on content data similarity between the candidate item and the received item (Fig. 12, [0145, For example, the user may select an "Instant Book Recommendations" or similar hyperlink to obtain a listing of recommended book titles, or may select a "Instant Music recommendations" or "Instant Video Recommendations" hyperlink to obtain a listing of recommended music or video titles.  As described below, the user can also request that the recommendations be limited to a particular item category, such as "non-fiction," "jazz" or "comedies." The "items of known interest" of the user are identified exclusively from the purchase history and any item ratings profile of the particular user.  The service becomes available to the user (i.e., the appropriate hyperlink is presented to the user) once the user has purchased and/or rated a threshold number (e.g. three) of popular items within the corresponding product group, 0193, 0199, 0200, 0202, The shopping cart add page also includes an "instant recommendations" section 614 in which the items are selected based on the user's purchase history and/or item ratings profile, preferably using the method of FIG. 5 or a similar method, without limiting the result set to a particular product category in block 190.  The items displayed in this section 624 tend to reflect the user's interests in general, and thus extend well beyond the purpose of the current shopping session.  Further, the page includes an "instant book recommendations" section 618 which corresponds to the product category (books) of the item 602 just added to the shopping cart.  The items listed in the instant book recommendations section 618 may similarly be generated using the method of FIG. 5, with the result set filtered in block 190 to remove all items falling outside the books category]).

As per claim 6, 13, 19, Dicker further discloses,
wherein the candidate test item data comprises one or more of image data of the recommended candidate item data, content data of the recommended candidate item data, price data of the recommended candidate item data, and categorical data of the recommended candidate item data (Fig.12).

As per claim 7, 14, 20, Dicker further discloses, wherein the processor is further configured to: 
generate data for candidate test pairs of items based on click stream training data ([0119, In step 310, the process generates the commonality indexes for each (popular_item, other_item) pair in the table 308A.  The commonality index (CI) values are measures of the similarity or relatedness between two items, with larger CI values indicating greater degrees of similarity.  The commonality indexes are preferably generated such that, for a given popular_item, the respective commonality indexes of the corresponding other_items take into consideration the following (a) the number of sessions that are common to both items (i.e, sessions in which both items were viewed), (b) the total number of sessions in which the other_item was viewed, and (c) the number of sessions in which the popular_item was viewed, 0120, item_P (a popular item) has two "other items," item_X and item_Y. Item_P has been viewed in 300 sessions, item_X in 300 sessions, and item_Y in 30,000 sessions.  In addition, item_P and item_X have 20 sessions in common, and item_P and item_Y have 25 sessions in common.  Applying the equation above to the values shown in FIG. 4 produces the following results:  
	CI(item.sub.--P,item.sub.--X)=20/sqrt(300.times.300))=0.0667 
	CI(item.sub.--P,item.sub.--Y)=25/sqrt(300.times.30,000))=0.0083 
	Thus, even though items P and Y have more sessions in common than items P 	and 
	X, items P and X are treated as being more similar than items P and Y. This 
	result desirably reflects the fact that the percentage of item X sessions in 
	which item_P was viewed (6.7%) is much greater than the percentage of item Y 
	sessions in which item_P was viewed (0.08%); 
generate feature data for the data for the candidate pairs of items ([0125, This may be accomplished, for example, by combining the query log data collected from multiple browsing sessions of the same user, and treating this data as one "session" for purposes of the FIG. 3B process.  With this variation, the similarity between a pair of items, A and B, reflects whether a large percentage of the users who viewed A also viewed B--during either the same session or a different session, 0126, For example, if a user views product A and then immediately views product B, this may be treated as a stronger indication that A and B are related than if the user merely viewed A and B during the same session.  The distance may be measured using any appropriate parameter that can be recorded within a session record, such as time between product viewing events, number of page accesses between product viewing events, and/or number of other products viewed between product viewing events]); and 
determine at least one weight for the feature data of the candidate test item data ([0123, For example, items that are new releases may be weighted more heavily than older items.  For items in the other_items list of a popular item, their CI values are preferably multiplied by the corresponding weights.  Therefore, the more heavily weighted items (such as new releases) are more likely to be considered related and more likely to be recommended to users]).

Claims 4-5, 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dicker et al. (hereinafter, Dicker, US 2010/0191582), in view of Melikian et al. (hereinafter, Melikian, US 2011/0082728), further in view of Wang et al. (hereinafter, Wang, US 2016/0188725).

As per claim 4, 11, 17, Dicker further discloses,
wherein the processor is further configured to: 
receive data for at least another item in a sequential order ([0106, Rather, the identified relationships tend to be exclusively between items that are complements (i.e., one is purchased in addition to the other), 0145, For example, the user may select an "Instant Book Recommendations" or similar hyperlink to obtain a listing of recommended book titles, or may select a "Instant Music Recommendations" or "Instant Video Recommendations" hyperlink to obtain a listing of recommended music or video titles.  As described below, the user can also request that the recommendations be limited to a particular item category, such as "non-fiction," "jazz" or "comedies." The "items of known interest" of the user are identified exclusively from the purchase history and any item ratings profile of the particular user.  The service becomes available to the user (i.e., the appropriate hyperlink is presented to the user) once the user has purchased and/or rated a threshold number (e.g. three) of popular items within the corresponding product group, 0193, In addition to using the similar items table 60 to generate personal recommendations, the table 60 may be used to display "canned" lists of related items on product detail pages of the "popular" items (i.e., items for which a similar items list 64 exists).  FIG. 12 illustrates this feature in example form.  In this example, the detail page of a product is supplemented with the message "customers who viewed this item also viewed the following items," followed by a hypertextual list 500 of four related items]) and 
generate a click stream for the received item and the at least another item ([0107, Specifically, the Web site system is designed to store user click stream or query log data reflecting the products viewed by each user during ordinary browsing of the online catalog, 0167, These limitations are overcome by providing a Session Recommendations service that stores a history or "click stream" of the products viewed by a user during the current browsing session, and uses some or all of these products as the user's "items of known interest" for purposes of recommending products to the user during that browsing session.  Preferably, the recommended products are displayed on a personalized Web page (FIG. 11) that provides an option for the user to individually "deselect" the viewed products from which the recommendations have been derived.  For example, once the user has viewed products A, B and C during a browsing session, the user can view a page listing recommended products derived by combining the similar items lists for these three products, 0183, As illustrated in FIG. 11, each recently-viewed item is displayed together with a check box to allow the user to individually deselect the item.  De-selection of an item causes the Session Recommendations component 52 to effectively remove that item from the list of "items of known interest" for purposes of generating subsequent Session Recommendations.  A user may deselect an item if, for example, the user is not actually interested in the item (e.g., the item was viewed by another person who shares the same computer).  Once the user de-selects one or more of the recently viewed items, the user can select the "update page" button to view a refined list of Session Recommendations 404.  When the user selects this button, the HTTP/XML application 37 deletes the de-selected item(s) from the corresponding session record in the click stream table 39, or marks such items as being deselected.  The Session Recommendations process 52 then regenerates the Session Recommendations using the modified session record]); and 

However, Dicker does not explicitly disclose,
determine averaged feature data of the received item and the at least another item within the click stream.
Wang teaches ([0016, The number of times the user has viewed a particular one of these content features may be compared with average number of times other users have viewed that content feature.  Such a comparison may be carried out for each content feature that has been viewed by the user.  The content features that have been viewed by the user may then be ranked based on the results of such comparisons.  A number of content features that have been viewed by the user may be selected based on their rankings to reflect the user's interest in content features.  The first set of the candidate content items may be generated from a content storage based on the number of selected content features, 0043, The individual content features in the user profile may be ranked by comparing a number of times the user viewed a corresponding content feature and an average number of times this content feature was viewed by a general population of users.  A number of content features may be selected based on the rankings of the content features.  Based on the selected content features, the 
first set of candidate content items may be generated for recommendation to the 
user]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dicker’s and Melikian’s method by including averaged content feature data, as disclosed by Wang.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of the selected content features to generate recommendation of candidate content items to the user.


As per claim 5, 12, 18, Dicker further discloses, wherein the processor is further configured to: 
generate recommended candidate items for the at least another item within the click stream ([0167, These limitations are overcome by providing a Session Recommendations service that stores a history or "click stream" of the products viewed by a user during the current browsing session, and uses some or all of these products as the user's "items of known interest" for purposes of recommending products to the user during that browsing session.  Preferably, the recommended products are displayed on a personalized Web page (FIG. 11) that provides an option for the user to individually "deselect" the viewed products from which the recommendations have been derived.  For example, once the user has viewed products A, B and C during a browsing session, the user can view a page listing recommended products derived by combining the similar items lists for these three products, 0183, As illustrated in FIG. 11, each recently-viewed item is displayed together with a check box to allow the user to individually deselect the item.  De-selection of an item causes the Session Recommendations component 52 to effectively remove that item from the list of "items of known interest" for purposes of generating subsequent Session Recommendations.  A user may deselect an item if, for example, the user is not actually interested in the item (e.g., the item was viewed by another person who shares the same computer).  Once the user de-selects one or more of the recently viewed items, the user can select the "update page" button to view a refined list of Session Recommendations 404.  When the user selects this button, the HTTP/XML application 37 deletes the de-selected item(s) from the corresponding session record in the click stream table 39, or marks such items as being deselected.  The Session Recommendations process 52 then regenerates the Session Recommendations using the modified session record]); 
rank the recommended candidate items for the at least another item ([0184, In another embodiment, the Web page of FIG. 11 includes an option for the user to rate each recently viewed item on a scale of 1 to 5.  The resulting ratings are then used by the Session Recommendations component 52 to weight the corresponding similar items lists, as depicted in block 84 of FIG. 2 and described above]). 

However Dicker and Melikian do not explicitly disclose,
generate feature data of the averaged feature data and the recommended candidate items for the at least another item; and 
Wang teaches ([0016, The number of times the user has viewed a particular one of these content features may be compared with average number of times other users have viewed that content feature.  Such a comparison may be carried out for each content feature that has been viewed by the user.  The content features that have been viewed by the user may then be ranked based on the results of such comparisons.  A number of content features that have been viewed by the user may be selected based on their rankings to reflect the user's interest in content features.  The first set of the candidate content items may be generated from a content storage based on the number of selected content features, 0043, The individual content features in the user profile may be ranked by comparing a number of times the user viewed a corresponding content feature and an average number of times this content feature was viewed by a general population of users.  A number of content features may be selected based on the rankings of the content features.  Based on the selected content features, the 
first set of candidate content items may be generated for recommendation to the 
user]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dicker’s and Melikian’s method by including averaged content feature data, as disclosed by Wang.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of the selected content features to generate recommendation of candidate content items to the user.





The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Smith et al. (US 2002/0010625),
Smith, Brent (US 2012/0158552, pairwise item comparisons, image),
Lifar et al. (US 2017/0090867, ranked), 
Zhivotvorev et al. (US 2019/0164069, 2019/0163758),
Linden et al. (US 2005/0102202, 2011/0238525, 2012/0259729, 2013/0198030),
Dicker et al. (US 2010/0191619, 2013/0097052, 2016/0189257), 
Yan et al. (US 2011/0302155, pair),
Ronen et al. (US 20150073931, Feature Selection for Recommender System, cold start item, similarity ratio, attribute score, label score, random item),
Hendrick et al. (US 2013/0346234, candidate, rating), 
LuVogt et al. (US 2013/0290110, 2013/0290339, 2013/0290905), and 
 Hsiao et al.  (US 2016/0005097, image).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681